       Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 1 of 53 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LINA Y. GUIO,                                         )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )
                                                      )      Plaintiff Demands Trial by Jury
BOARD OF EDUCATION OF ADDISON                         )
ELEMENTARY SCHOOL DISTRICT NO. 4,                     )
DUPAGE COUNTY, ILLINOIS; CHARLES B.                   )
WARTMAN, in his official and individual               )
capacities; and JOHN R. LANGTON, in his               )
official and individual capacities,                   )
                                                      )
        Defendants.                                   )


                             COMPLAINT AND JURY DEMAND

        Plaintiff LINA Y. GUIO, by her attorneys, Elaine K.B. Siegel & Assoc., P.C., complains

as follows against Defendants, the BOARD OF EDUCATION OF ADDISON ELEMENTARY

SCHOOL DISTRICT NO. 4, DuPage County, Illinois (“School District”), JOHN R.

LANGTON, individually and in his official capacity as District Superintendent of the School

District; and CHARLES B. WARTMAN, individually and in his official capacity as Assistant

Superintendent for Administrative Services of the School District.

                                            PARTIES

     1. Plaintiff LINA Y. GUIO (“Guio”) is a resident of the County of DuPage, State of Illinois.

     2. Defendant JOHN R. LANGTON (“Langton”), sued individually and in his official

        capacity as District Superintendent of the School District, has an office and does business

        in the County of DuPage, State of Illinois.




                                                 1
  Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 2 of 53 PageID #:2




3. Defendant CHARLES B. WARTMAN (“Wartman”), sued individually and in his official

   capacity as Assistant Superintendent for Administrative Services of the School District,

   has an office and does business in the County of DuPage, State of Illinois.

4. Defendant BOARD OF EDUCATION OF ADDISON ELEMENTARY SCHOOL

   DISTRICT NO. 4, of DUPAGE COUNTY, ILLINOIS (“School District”), has offices

   and does business in the County of DuPage, State of Illinois.

                            JURISDICTION AND VENUE

5. All of the relevant actions complained hereof took place in the County of DuPage, State

   of Illinois.

6. This is an action for damages and other relief, seeking to enforce rights secured by Title

   VII of the Civil Rights Act of 1964, 42 U.S.C.§ 2000e et seq.; the Age Discrimination in

   Employment Act (“ADEA”), 29 U.S.C.§ 621; the Americans with Disabilities Act

   (“ADA”), 42 U.S.C. § 12112 et seq.; the Family and Medical Leave Act (“FMLA”), 29

   U.S.C. § 2601 et seq.; 42 U.S.C. § 1983; Section 504 of the Rehabilitation Act of 1973,

   29 U.S.C. § 794; the Equal Pay Act, 29 U.S.C. ch. 8 § 206(d); and pendent claims under

   Illinois state law for tortious interference with contractual relations and with prospective

   economic advantage.

7. Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, § 1343, and § 2201.

   Supplemental jurisdiction is conferred upon this Court by 28 U.S.C. § 1367, over the

   state law claims, because the state law claims are based upon the same nucleus of

   operative facts as the federal claims, and because the exercise of supplemental

   jurisdiction would further judicial economy and the ends of justice.

8. Venue is proper within this District and Division pursuant to 28 U.S.C. § 1391, in that the

   Plaintiff resides, and the Defendants reside, have offices and/or do business in the
                                             2
  Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 3 of 53 PageID #:3




   Northern District of Illinois, Eastern Division, in Defendants County, Illinois; and the

   causes of action arose here.

                                         FACTS

9. Plaintiff Lina Y. Guio is a 55-year-old woman (DOB 03/06/1965), of Hispanic race and

   Colombian national origin, who has disabilities, including rheumatoid arthritis,

   hypertension, lupus, and related conditions. Her rheumatoid arthritis has resulted in

   frozen shoulders, for which Guio is currently undergoing surgery. Guio takes

   immunosuppressant medication to treat her rheumatoid arthritis. This limitation of her

   immune function increases her vulnerability to COVID-19.

10. Guio has 17 years of experience as an educator. She is fluently bilingual in English and

   Spanish. She holds numerous endorsements and licenses, including elementary and

   middle school education, Bilingual Education, English as a Second Language, Bilingual

   Special Education and Bilingual Education. She is qualified to evaluate licensed staff and

   administrators.

11. Defendant John R. Langton, the District Superintendent, is of Caucasian race and, on

   information and belief, of U.S. national origin.

12. Defendant Charles B. Wartman, the Assistant Superintendent for Administrative

   Services, is of Caucasian race and, on information and belief, of U.S. national origin.

13. From 2016 to 2020, the student body of the School District has ranged from 70% to

   64.2% Hispanic, 22% to 24.4% White, 2% to 2.4% Black, 4% to 4.4% Asian, and 4% to

   4.7% other. The proportion of low-income students (as measured by free and reduced-

   price lunch) has ranged from 67% to 58.3%. The proportion of English language learners

   (“ELLs”) has ranged from 33% to 43%.



                                            3
     Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 4 of 53 PageID #:4




   14. Neither Langton nor Wartman speak Spanish or have qualifications in bilingual

      education.

   15. On or about August 5, 2010, the Board of Education hired Guio to serve as Principal of

      Lincoln Elementary School (“Lincoln Elementary”). In comparison to comparable

      schools in the District, Lincoln had a higher proportion of Hispanic students, low-income

      students, and ELLs. As a principal, Guio was a member of the administration and

      reported to Defendant John Langton, District Superintendent.

   16. Guio and the School District’s Board of Education entered into successive employment

      contracts. Copies are attached as Exhibit B hereto. On August 27, 2014, Guio attained

      tenure.

   17. Guio’s evaluations as administrator were generally excellent and reflect a distinguished

      level of performance in most areas, including student growth measures.

   18. Guio served as principal of Lincoln Elementary until November 11, 2019, when

      Defendants wrongfully demoted her based on false and pretextual allegations, and

      reassigned her to the position of Sixth Grade Dual Language Arts Teacher at Indian

      Trails Junior High School (Indian Trails), where her duties included, inter alia, direct and

      online instruction.

Guio’s Advocacy For Hispanic Students And Families, And Resultant Adverse
Employment Actions

   19. As a bilingual specialist, in her capacity as principal of Lincoln Elementary, Guio

      advocated vigorously for her students.

   20. In 2014, the Illinois State Board of Education (ISBE) conducted an on-site monitoring

      review of the School District’s implementation of Title III of the No Child Behind Act of

      2001 (20 U.S.C. § 6801 et seq.), and other applicable laws. The ISBE found significant

                                                4
     Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 5 of 53 PageID #:5




      deficiencies in the School District’s services to ELLs, and Guio advocated for the District

      to cure the deficiencies.

Denial of Lateral Promotion

   21. In the 2018-19 school year, the School District’s Bilingual Director, Dr. Lisa Black-

      Gomez, resigned her position effective June, 2019.

   22. Guio applied for the Bilingual Director position, for which she was highly qualified, and

      had previously performed in substantial part at a different school district.

   23. The Bilingual Director position would be a lateral transfer from Guio’s principal position,

      but with additional opportunities for advancement.

   24. Langton responded that he would make a decision after the position was formally open,

      and he had reviewed the qualifications of the applicants.

   25. On February 11, 2019, Guio asked Langton whether the School District would designate

      a Bilingual Director for District bilingual programming, in accordance with ISBE

      regulations. Langton responded that there would be no Bilingual Director, but that the

      School District had administrators who could do aspects of the job. Guio responded that

      this would violate the School Code.

   26. Without designating a Bilingual Director, Langton ultimately filled the administrative

      opening with a candidate who lacked bilingual education qualifications, and now

      primarily performs special education rather than bilingual education functions, leaving

      the District out of compliance with ISBE regulations. She is Hispanic, of Mexican

      national origin, and on information and belief, in her late 30s.




                                                5
     Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 6 of 53 PageID #:6




   27. Guio repeatedly objected to the lack of a qualified Bilingual Director, and to the School

      District’s failure to establish a Bilingual Parent Advisory Committee (“BPAC”), another

      ISBE requirement. The BPAC has compliance and budgeting functions.

Dispute Over “ClassDojo” and “Sangha” Parent Communications App

   28. In 2017 the School District began implementing a parent communications app called

      “ClassDojo”. It was based on text messaging, and was user-friendly for parents with

      limited technological and English language skills. Its use was successful with Lincoln

      Elementary families.

   29. In 2018, the School District began implementing a different app, so-called “Sangha”, for

      parental communications. It was a poor-quality app, based on emails, to which some

      Lincoln parents lacked access. In November 2018, Guio inquired of Assistant

      Superintendent of Innovation & Information Kim Lohse about the use of Sangha rather

      than ClassDojo. Lohse did not respond.

   30. Although the School District ultimately abandoned the inferior Sangha app, Langton

      insisted that Guio use it at Lincoln. He took issue with her advocacy for the better quality

      ClassDojo app, and ultimately disciplined her for not adopting Sangha.

False Accusation Of Funds Mismanagement

   31. In May, 2019, Assistant Superintendent for Business Tim Keely investigated a theft of

      funds from Lincoln Elementary. He interviewed Guio in an aggressive and accusatory

      manner in front of administrative staff, students, and parents.

   32. Guio and her staff immediately reviewed video and identified the perpetrator, an

      employee of another Addison school, where multiple thefts had occurred. The perpetrator

      had a master key. Videos from that school had captured those thefts, which had not been

      addressed.

                                                6
     Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 7 of 53 PageID #:7




   33. Both Assistant Superintendent Keely and the principal at the other school were male,

      Caucasian, and younger than Guio.

August, 2019 Meeting With Langton

   34. In August, 2019, Defendant Langton requested a meeting with Guio after a parent

      complained about the parent communication apps. Guio requested that another person

      attend the meeting, to which Langton objected.

   35. During the meeting, Langton accused Guio of putting the parent up to the complaint. He

      refused to discuss her concerns with Assistant Superintendent Keely.

Guio’s August 21, 2019 Complaint to Wartman

   36. On August 21, 2019, Guio contacted Defendant Wartman to file a complaint. Among

      other issues, she objected to a proposed evaluation schedule that would

      disproportionately burden her, and deprive her students at Lincoln of administrative

      support.

   37. Defendant Wartman opened an investigation from September 9 to October 9, 2019.

      The Board of Education rejected Guio’s complaints as unsubstantiated.

The District’s Proposed Reconfiguration of Guio’s Duties

   38. With the resignation of Dr. Black-Gomez, there was a lack of qualified administrators to

      perform the evaluations of teachers of bilingual education. To fill the void, the School

      District proposed to reassign such evaluations from the Bilingual Director to building-

      level administrators, notably Guio.

   39. The proposed assignments would greatly increase Guio’s workload, requiring her to

      travel extensively to other schools, leaving hers without administrative coverage, in that

      Lincoln did not have an assistant principal to supervise the building in her absence.



                                               7
     Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 8 of 53 PageID #:8




Guio’s Demotion From Principal To Classroom Teacher

   40. On October 17, 2019, at a meeting of District principals, Defendant Langton presented

      planned assignments of teacher evaluations, disproportionately modifying Guio’s

      workloads. Guio raised objections.

   41. Guio also raised issues with the continued deficiencies of the District’s bilingual

      education program.

   42. Guio was falsely accused of belligerent and insubordinate misconduct. Her case was

      referred to the Board of Education, and she was placed on paid administrative leave.

      In a letter dated November 4, 2019, Defendant Langton informed Guio of here

      reassignment to classroom teacher, initially without loss of pay.

   43. As a direct and proximate result of her advocacy, among other motives, Guio was denied

      a lateral promotion to the position of Bilingual Director, and was demoted from principal

      to teacher.

   44. For the 2020-2021 school year, the School District reduced Guio’s pay to that of teacher.

The COVID-19 Epidemic And Failure To Provide Reasonable Accommodation

   45. When the COVID-19 epidemic struck in 2020, the School District ceased on-site learning

      throughout the School District until the end of the school year. All instruction was

      provided to all students online.

   46. Due to her rheumatoid arthritis and her immunocompromised system, Guio implemented

      a strict quarantine. She excluded everyone from her home, except for her husband, who

      got a telework accommodation so he could quarantine as well.

   47. Guio excelled at online instruction, and her students performed well.




                                                8
  Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 9 of 53 PageID #:9




48. During the summer of 2020, as the pandemic continued to rage throughout Illinois and

   the County of DuPage, Guio developed a sophisticated on-line classroom and curriculum.

49. As fall semester, 2020, began, the School District continued online instruction. It

   nonetheless required virtually all faculty, including Guio, to deliver instruction from

   classrooms at the School District.

50. The attendance area was a hot spot. There were cases of COVID-19 on campus. A

   member of her team became infected. The School District took only limited measures to

   protect the faculty from the virus.

51. Due to her rheumatoid arthritis and immunocompromised system, Guio requested the

   reasonable accommodation of teaching remotely from home, where she could maintain

   strict quarantine.

52. Guio had set up a studio in her home equipped with sophisticated lighting and technology

   in order to present her online classes. She had developed engaging curriculum

   specifically for online use.

53. As a result of her advancing rheumatoid arthritis, Guio developed frozen shoulders, and

   required surgery, and a period of recuperation. Guio took her accrued sick leave and

   vacation days, and an FMLA leave.

54. Guio estimates that on or about March 15, 2021, she would be able to return to work with

   the reasonable accommodation of teleworking.

55. On information and belief, other School District staff with disabilities have been

   discriminated against in the same manner as Plaintiff.

56. On July 29, 2020, Defendant Langton directed all staff to return to school, but directed

   requests for special accommodations to Defendant Wartman. On August 3, 2020, Guio



                                             9
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 10 of 53 PageID #:10




   requested the reasonable accommodation of teleworking, supported by medical

   documentation. She also responded to an accommodations survey required by the School

   District.

57. On August 18, 2020, Defendant Wartman denied Guio’s request for accommodation,

   directing her to report in person to her worksite beginning on August 27, 2020. In

   response she provided further medical documentation. At that time, all instruction was

   provided on-line.

58. On August 24, 2020, Defendant Wartman again denied Guio’s request for telework,

   stating that, “The rationale is that we feel that educators need to be at the worksite to be

   able to access their instructional materials and work with peers/colleagues to provide a

   quality educational experience for the students.”

59. The School District’s rationale was pretextual. Work among faculty and staff took place

   remotely (e.g., by telephone), not face to face. There were no instructional materials on-

   site; Guio developed her own curriculum.

60. The School District allowed another faculty member, Caucasian, to work remotely as a

   reasonable accommodation.

61. Guio tried again, and requested an emergency paid sick leave. On August 26, 2020,

   Defendant Wartman again denied Guio’s request for emergency sick leave, on the basis

   that she was “ineligible for emergency paid sick leave under the FFCRA, which is

   available to an employee only if the employee is unable to work because he or she: …

   has been advised by a health care provider to self-quarantine related to COVID-19

   …” (emphasis added)




                                             10
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 11 of 53 PageID #:11




62. Defendant Wartman responded that it reasonably accommodated her condition by

   sanitation measures, but rejected the opinions of her physicians, and failed to explain why

   her proposed accommodation, her skilled and effective teleworking, was insufficient,

   where instruction was being provided online.

63. On August 28, 2020, Plaintiff presented an updated health statement from her physician,

   again advising her to self-quarantine related to COVID-19.

64. In the meantime, as Plaintiff’s rheumatoid arthritis progressed, she developed frozen

   shoulders, requiring surgery on October 27, 2020, and a second on some date in the near

   future, and a period of recovery. Plaintiff used her allotted sick leave days.

65. On November 24, 2020, Guio was given a directive to provide a return to work date, or

   she would be deemed to have resigned. She explained that she would be evaluated for

   return to work at an appointment on February 22, 2021. Having provided Wartman with a

   release to contact her surgeon regarding her condition and status, she reiterated he could

   do so.

66. Again on December 9, 2020, Defendant Wartman emailed Guio demanding additional

   certification from her health care providers “identifying either a date by which you will

   be medically cleared to return to work or a defined period of additional leave required by

   your medical status, if necessary.” Defendant Wartman threatened that her failure to

   comply would be understood as “further indication of her intent to resign.”

67. On December 9, 2020, Guio immediately responded that she was not resigning, described

   her incapacitating condition post surgery, explained she would require further treatment,

   and that she anticipated a further prognosis on February 22, 2021. She stated that his




                                            11
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 12 of 53 PageID #:12




   demand for a specific return date was unlawful, and reminded him of her release to

   contact her physician’s office with any further questions.

68. The School District falsely claimed its working conditions were safe. The PPE that the

   School District provides is limited and inadequate for the level of protection needed by

   Guio. Air circulation and ventilation is poor, and faculty and students must use common

   hallways.

69. The School District’s health guidelines were not sufficient to provide a safe environment

   for Guio in her immunocompromised state.

70. Although teachers work in their own classrooms, Defendants would require Guio to work

   with students.

71. Guio has undergone extensive testing and treatment for her rheumatoid arthritis and

   related conditions. Guio still experiences pain and physical impairments that substantially

   limit major life activities.

72. Guio’s surgeon responded in detail to her health conditions, including being

   immunocompromised, having shoulder impingement syndrome in both shoulders, and

   extensive rotator cuff surgery, which included right shoulder rotator cuff repair,

   subacromial decompression shaving down bone, biceps tenotomy releasing the biceps

   and coracoacromial ligament release due to having degenerative rheumatoid arthritis

   disease as opposed to an injury.

73. Without evidence to the contrary, the School District has continuously discounted Guio’s

   medical certifications from highly-qualified specialists, and repeatedly demanded

   additional, particularized documentation of her medical conditions.




                                            12
    Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 13 of 53 PageID #:13




   74. The School District’s purported objections to Guio’s reasonable accommodation are false

      and pretextual. She can easily gain access to any needed instructional materials on-line,

      without being present physically on campus, and generally develops her own original

      high-quality curricular material. Similarly any interactions with colleagues and

      administration are routinely achieved remotely, through telephone, email, Face Time,

      Skype and Zoom.

   75. As a highly qualified master teacher, Guio successfully provided high-quality virtual

      instruction to her bilingual students during the Spring term. All but one of her LEP

      students performed very well and made substantial academic progress.

   76. Defendants granted one or more similarly situated younger, Caucasian teachers

      permission to telework, one of whom also takes immunosuppressive medication.

   77. Rather than permitting Guio to provide her expert bilingual instruction remotely, the

      School District opted for substandard instruction by less qualified teachers outside the

      classes protected by the ADA.

   78. The School District has staffed Guio’s position with a teacher who delivers remote

      instruction, while the students are attended by a bilingual aide.

The School District’s Pay Discrimination Against Guio

   79. During her employ as principal, Guio’s compensation was lower than similarly-situated

      administrators in the School District, her qualifications, experience and performance

      notwithstanding.

   80. Defendants did not advance Guio along the pay scale as quickly as Caucasian males

      through the hiring, promotion, raise and special assignment process.




                                               13
    Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 14 of 53 PageID #:14




   81. Defendants promoted males that had lesser credentials, seniority, and/or comparable

       responsibilities, more quickly than Guio.

   82. The School District compensated similarly-situated Caucasians at higher levels than

       Guio, her qualifications, seniority, and/or comparable responsibilities notwithstanding.

EEOC Charge And Notice Of Right To Sue

   83. Plaintiff filed Charges of Discrimination with the United States Equal Employment

       Opportunity Commission (“EEOC”) on November 27, 2019, alleging discrimination

       based on age, race, disability, and retaliation. On November 10, 2020, the EEOC issued a

       Notice of Right to Sue, a copy of which is attached as Exhibit A.

                                   COUNT I
                     DISCRIMINATION BASED ON RACE
         IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                            42 U.S.C. §2000d, et seq.
                 (AGAINST SCHOOL DISTRICT DEFENDANTS)

1-83. Plaintiff restates and realleges paragraphs 1-83 above, as though fully set forth herein.

   84. Plaintiff is a Hispanic woman.

   85. The Plaintiff was, and remains, highly qualified for the positions of principal and

       bilingual teacher.

   86. Throughout her time at the School District, Plaintiff performed her work satisfactorily,

       Defendants’ contrary allegations notwithstanding.

   87. Through the actions alleged hereinabove by her Caucasian supervisors, Defendants

       Langton and Wartman, Plaintiff was subject to disparate evaluation of her performance,

       was disciplined more severely, and was treated less favorably, than similarly situated

       non-Hispanic faculty and administrators, including, but not limited to, the following:

           a. As principal of Lincoln Elementary, Plaintiff was paid less than similarly-situated

               non-Hispanic administrators;

                                                14
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 15 of 53 PageID #:15




     b. As principal of Lincoln Elementary, Plaintiff was not provided support staff

        comparable to the staff allocated to schools with predominately Caucasian student

        bodies;

     c. Plaintiff was expected to work a heavier work load than similarly-situated non-

        Hispanic administrators, and when she objected, was demoted from

        administration to classroom teacher on false and pretextual grounds;

     d. Plaintiff was denied a lateral transfer to a position for which she was highly

        qualified, which was awarded to a lesser qualified person;

     e. Defendants falsely accused Plaintiff of misconduct, including mismanagement of

        school funds and insubordination, where similarly-situated Caucasian staff were

        not so accused;

     f. When the COVID-19 pandemic caused the School District to provide remote

        learning to students, beginning in fall semester, 2020, Defendants refused to grant

        Plaintiff’s request to teach her classes remotely, but required her to be present on

        campus for false and pretextual reasons, and despite compelling medical reasons,

        where similarly-situated Caucasian faculty was allowed to teach remotely;

     g. Plaintiff is under threat of termination;

     h. In November, 2019, Defendants brought disciplinary proceedings for

        insubordination and other accusations of misconduct against Plaintiff, on false

        and pretextual grounds.

     i. When Guio objected to staffing that disparately impacted Hispanic students

        requiring bilingual education services, providing them with education services




                                          15
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 16 of 53 PageID #:16




        inferior to those of Caucasian students, Defendants retaliated against her through

        discipline, demotion, and reduction in pay;

     j. When Plaintiff complained that the School District failed to provide statutorily-

        required bilingual education services to Hispanic students, Defendants retaliated

        against her through discipline, demotion, and reduction in pay;

     k. When Plaintiff complained that the School District failed to administer Title I and

        Title III grant funding in compliance with the law, thus harming Hispanic students

        and families, Defendants retaliated against her through wrongful discipline,

        demotion, and reduction in pay;

     l. When Plaintiff complained to the Office for Civil Rights of the U.S. Department

        of Education, and Plaintiff complained to the Illinois State Board of Education

        that the School District failed to provide statutorily-required bilingual education

        services to Hispanic students, and failed to administer Title I and Title III grant

        funding in compliance with the law, thus harming Hispanic students and families,

        Defendants retaliated against her through wrongful discipline, demotion, and

        reduction in pay;

     m. The School District is wrongfully threatening Plaintiff with termination, on the

        false and pretextual basis of her absence, where she is using her accrued sick

        leave and FMLA leave, and the School District has refused to provide reasonable

        accommodations;

     n. Through the actions set forth more fully above, Defendants acted intentionally,

        willfully, and/or with reckless and callous indifference to Plaintiff’s federally

        protected rights.



                                          16
    Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 17 of 53 PageID #:17




           o. Plaintiff has been discriminated against as a result of her race, Hispanic.

           p. From time to time, Defendants replaced Plaintiff with personnel who lacked

               certification or expertise to provide bilingual education to Hispanic students who

               were English Language Learners.

           q. On information and belief, persons who absorbed Plaintiff’s duties were non-

               Hispanic, and some lacked the expertise, experience or certification to perform

               her duties.

           r. As a direct and proximate result of the Defendants’ discriminatory treatment,

               Plaintiff suffered humiliation, emotional distress, pain and suffering, direct

               physical injury and sickness, monetary loss, reputational loss, and the destruction

               of opportunities for advancement in her chosen field.

           s. Plaintiff has exhausted all administrative remedies.

           t. Plaintiff has suffered irreparable injury.

           u. Plaintiff has no adequate remedy at law.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that Defendants

engaged in conduct against Plaintiff, and enter a judgment in favor of Plaintiff, making the

following findings and granting the following relief:

       a. That this Honorable Court order any and all negative information expunged from

           Plaintiff’s personnel file;

       b. That this Honorable Court issue an injunction against Defendants to compel them to

           reinstate Plaintiff to her position;

       c. That this Honorable Court award Plaintiff front and back pay;

       d. That this Honorable Court award pre-judgment interest and costs;



                                                  17
    Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 18 of 53 PageID #:18




       e. That this Honorable court award Plaintiff money reasonably calculated to compensate

           her for reputational injury, emotional distress, pain and suffering, and direct physical

           injury or sickness;

       f. That this Honorable Court award punitive damages to Plaintiff for the intentional,

           willful, and deliberate disregard for Plaintiff’s federally protected rights;

       g. That this Honorable Court award Plaintiff money reasonably calculated to

           compensate her for all monetary damages sustained as a result of the discrimination

           by Defendants;

       h. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

           U.S.C. §1988; and

       i. That this Honorable Court award such other and further relief as it may deem just and

           equitable.

                                  COUNT II
                DISCRIMINATION BASED ON NATIONAL ORIGIN
         IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                               (National Origin)
                            42 U.S.C. §2000d, et seq.
                  (AGAINST SCHOOL DISTRICT DEFENDANTS)

1-87. Plaintiff restates and realleges paragraphs 1-87 above, as if fully set forth herein.

   88. Plaintiff is a woman of Colombian national origin.

   89. Plaintiff was qualified for the positions and remains qualified for the positions of

       principal and teacher.

   90. Throughout her time at the School District, Plaintiff performed her job satisfactorily,

       Defendants’ contrary allegations notwithstanding.

   91. Through the actions alleged hereinabove, Plaintiff was subject to disparate evaluation of

       her performance, was disciplined more severely, and was treated less favorably, than


                                                 18
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 19 of 53 PageID #:19




   similarly-situated persons of non-Colombian national origin, including, but not limited to,

   the following:

       a. Defendants’ failure to award her a lateral transfer to the Bilingual Director

           position;

       b. Defendants’ wrongful demotion of Plaintiff from her position as principal to her

           position as bilingual teacher;

       c. Defendants’ wrongful refusal to provide reasonable accommodations for her

           rheumatoid arthritis and compromised immune system;

       d. Defendants’ threats to terminate her for failure to attend work, in reliance on their

           own wrongful refusal to allow her to teach remotely.

92. As principal of Lincoln Elementary, Plaintiff was paid less than similarly-situated

   persons of non-Colombian national origin.

93. As principal of Lincoln Elementary, Plaintiff was not provided support staff comparable

   to the staff allocated to schools headed by persons of non-Colombian national origin.

94. Plaintiff was expected to work a much heavier work load than similarly-situated

   administrators of non-Colombian national origin, and when she objected, was demoted

   from administration to classroom teacher on false and pretextual grounds.

95. Defendants falsely accused Plaintiff of misconduct, including theft and insubordination,

   where similarly-situated persons were not so accused.

96. When the COVID-19 pandemic caused the School District to provide remote learning to

   students, Defendants refused to grant Plaintiff’s request to teach her classes remotely, but

   required her to be present on campus for false and pretextual reasons, and despite

   compelling medical reasons.



                                            19
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 20 of 53 PageID #:20




97. Through the actions set forth more fully above, Defendants acted intentionally, willfully,

   and/or with reckless and callous indifference to Plaintiff’s federally protected rights.

98. As principal of Lincoln Elementary, Plaintiff was paid less than similarly-situated

   administrators of non-Colombian national origin.

99. As principal of Lincoln Elementary, Plaintiff was not provided support staff comparable

   to the staff allocated to schools headed by persons of non-Colombian national origin.

100.         Plaintiff was expected to work a much heavier work load than similarly-situated

   administrators of non-Colombian national origin, and when she objected, was demoted

   from administration to classroom teacher on false and pretextual grounds.

101.         Defendants falsely accused Plaintiff of misconduct, including theft, belligerence

   and insubordination, where similarly situated persons of non-Colombian national origin

   were not so accused.

102.         When the COVID-19 pandemic caused the School District to provide remote

   learning to students, Defendants refused to grant Plaintiff’s request to teach her classes

   remotely, but required her to be present on campus for false and pretextual reasons, and

   despite compelling medical reasons, where similarly-situated staff of non-Colombian

   national origin were allowed to teach remotely.

103.         Plaintiff is under threat of termination.

104.         In June, 2019, Defendants brought disciplinary proceedings for insubordination

   against Plaintiff, on false and pretextual grounds.

105.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.



                                               20
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 21 of 53 PageID #:21




106.       Plaintiff has been discriminated against as a result of her national origin,

   Colombian.

107.       On information and belief, the persons who absorbed Plaintiff’s duties were non-

   Colombian.

108.       As a direct and proximate result of the Defendants’ discriminatory treatment,

   Plaintiff suffered humiliation, pain and suffering, emotional distress, direct physical

   injury and sickness, monetary loss, reputational loss, and the destruction of opportunities

   for advancement in her chosen field.

109.       Plaintiff has exhausted all administrative remedies.

110.       Plaintiff has suffered irreparable injury.

111.       Plaintiff has no adequate remedy at law.

112.       WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   Defendants engaged in discriminatory conduct against Plaintiff, and enter a judgment in

   favor of Plaintiff, making the following findings and granting the following relief:

   a. That this Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;

   b. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;

   c. That this Honorable Court award Plaintiff front and back pay;

   d. That this Honorable Court award pre-judgment interest and costs;

   e. That this Honorable Court award Plaintiff money reasonably calculated to

       compensate her for reputational injury, pain and suffering, emotional distress, and

       direct physical injury or sickness;



                                              21
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 22 of 53 PageID #:22




   f. That this Honorable Court award punitive damages to Plaintiff for the intentional,

        willful, and deliberate disregard for Plaintiff’s federally protected rights;

   g. That this Honorable Court award Plaintiff money reasonably calculated to

        compensate her for all monetary damages sustained as a result of the discrimination

        by Defendants;

   h. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

        U.S.C. §1988; and

   i. That this Honorable Court award such other and further relief as it may deem just and

        equitable.

                                COUNT III
                    DISCRIMINATION BASED ON SEX
       IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                          42 U.S.C. §2000d, et seq.
               (AGAINST SCHOOL DISTRICT DEFENDANTS)

113.       Plaintiff restates and realleges paragraphs 1 through 112, as if full restated herein.

114.       Plaintiff is a woman.

115.       Plaintiff was qualified for the positions and remains qualified for the positions of

   principal and teacher.

116.       Throughout her time at the School District, Plaintiff performed her job

   satisfactorily, Defendants’ contrary allegations notwithstanding.

117.       Through the actions alleged hereinabove, Plaintiff was subject to disparate

   evaluation of her performance, was disciplined more severely, and was treated less

   favorably, than similarly-situated men, including, but not limited to:

        a. Defendants’ failure to award her a lateral transfer to the Bilingual Director

           position;



                                              22
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 23 of 53 PageID #:23




       b. Defendants’ wrongful demotion of Plaintiff from her position as principal to her

             position as bilingual teacher;

       c. Defendants’ wrongful refusal to provide reasonable accommodations for her

             rheumatoid arthritis and compromised immune system;

       d. Defendants’ threats to terminate her for failure to attend work, in reliance on their

             own wrongful refusal to allow her to teach remotely.

118.         As principal of Lincoln Elementary, Plaintiff was paid less than similarly-situated

   men.

119.         As principal of Lincoln Elementary, Plaintiff was not provided support staff

   comparable to the staff allocated to schools headed by men.

120.         Plaintiff was expected to work a much heavier workload than similarly-situated

   male administrators, and when she objected, was demoted from administration to

   classroom teacher on false and pretextual grounds.

121.         Defendants falsely accused Plaintiff of misconduct, including theft and

   insubordination, where similarly-situated men were not so accused.

122.         When the COVID-19 pandemic caused the School District to provide remote

   learning to students, Defendants refused to grant Plaintiff’s request to teach her classes

   remotely, but required her to be present on campus for false and pretextual reasons, and

   despite compelling medical reasons.

123.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.




                                              23
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 24 of 53 PageID #:24




124.         As principal of Lincoln Elementary, Plaintiff was paid less than similarly-situated

   male administrators.

125.         As principal of Lincoln Elementary, Plaintiff was not provided support staff

   comparable to the staff allocated to schools headed by men.

126.         Plaintiff was expected to work a much heavier work load than similarly-situated

   male administrators, and when she objected, was demoted from administration to

   classroom teacher on false and pretextual grounds.

127.         Defendants falsely accused Plaintiff of misconduct, including theft, belligerence

   and insubordination, where similarly situated men were not so accused;

128.         When the COVID-19 pandemic caused the School District to provide remote

   learning to students, Defendants refused to grant Plaintiff’s request to teach her classes

   remotely, but required her to be present on campus for false and pretextual reasons, and

   despite compelling medical reasons, where similarly-situated staff of U.S. national origin

   were allowed to teach remotely.

129.         In June, 2019, Defendants brought disciplinary proceedings for insubordination

   against Plaintiff, on false and pretextual grounds.

130.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.

131.         Plaintiff has been discriminated against as a result of her national origin,

   Colombian.

132.         On information and belief, the persons who absorbed Plaintiff’s duties were non-

   Colombian.



                                               24
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 25 of 53 PageID #:25




133.       As a direct and proximate result of the Defendants’ discriminatory treatment,

   Plaintiff suffered humiliation, pain and suffering, emotional distress, direct physical

   injury and sickness, monetary loss, reputational loss, and the destruction of opportunities

   for advancement in her chosen field.

134.       Plaintiff has exhausted all administrative remedies.

135.       Plaintiff has suffered irreparable injury.

136.       Plaintiff has no adequate remedy at law.

137.       WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   Defendants engaged in discriminatory conduct against Plaintiff, and enter a judgment in

   favor of Plaintiff, making the following findings and granting the following relief:

   a. That this Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;

   b. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;

   c. That this Honorable Court award Plaintiff front and back pay;

   d. That this Honorable Court award pre-judgment interest and costs;

   e. That this Honorable Court award Plaintiff money reasonably calculated to

       compensate her for reputational injury, pain and suffering, emotional distress, and

       direct physical injury or sickness;

   f. That this Honorable Court award punitive damages to Plaintiff for the intentional,

       willful, and deliberate disregard for Plaintiff’s federally protected rights;




                                              25
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 26 of 53 PageID #:26




   g. That this Honorable Court award Plaintiff money reasonably calculated to

        compensate her for all monetary damages sustained as a result of the discrimination

        by Defendants;

   h. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

        U.S.C. §1988; and

   i. That this Honorable Court award such other and further relief as it may deem just and

        equitable.

                                COUNT IV
                     RETALIATION BASED ON RACE
       IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                          42 U.S.C. §2000e, et seq.
                     (AGAINST SCHOOL DISTRICT)


138.         Plaintiff repeats and realleges paragraphs 1-137 above, as if more fully set forth

   herein.

139.         Plaintiff repeatedly lodged complaints with the School District administration of

   discriminatory treatment based on her race, Hispanic.

140.         On or about November 27, 2019, Guio filed a complaint with the U.S. EEOC of

   discrimination based on her race, Hispanic, which she updated from time to time.

141.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.

142.         Plaintiff has been retaliated against as a result of her race, Hispanic.

   As a direct and proximate result of the Defendants’ retaliatory treatment, Plaintiff

   suffered humiliation, pain and suffering, emotional distress, direct physical injury and




                                               26
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 27 of 53 PageID #:27




   sickness, monetary loss, reputational loss, and the destruction of opportunities for

   advancement in her chosen field.

143.       Plaintiff has exhausted all administrative remedies.

144.       Plaintiff has suffered irreparable injury.

145.       Plaintiff has no adequate remedy at law.

146.       WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   Defendants engaged in retaliatory conduct against Plaintiff, and enter a judgment in favor

   of Plaintiff, making the following findings and granting the following relief:

   a. That this Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;

   b. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;

   c. That this Honorable Court award Plaintiff front and back pay;

   d. That this Honorable Court award pre-judgment interest and costs;

   e. That this Honorable Court award Plaintiff money reasonably calculated to

       compensate her for reputational injury, pain and suffering, emotional distress, and

       direct physical injury or sickness;

   f. That this Honorable Court award punitive damages to Plaintiff for the intentional,

       willful, and deliberate disregard for Plaintiff’s federally protected rights;

   g. That this Honorable Court award Plaintiff money reasonably calculated to

       compensate her for all monetary damages sustained as a result of the discrimination

       by Defendants;




                                              27
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 28 of 53 PageID #:28




   h. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

       U.S.C. §1988; and

   i. That this Honorable Court award such other and further relief as it may deem just and

       equitable.

                                    COUNT V
                    RETALIATION BASED ON NATIONAL ORIGIN
                           IN VIOLATION OF TITLE VII
                                 29 U.S.C. § 2000e
                    (AGAINST SCHOOL DISTRICT DEFENDANTS)

147.         Plaintiff repeats and realleges paragraphs 1-146 above, as if more fully set forth

   herein.

148.         Plaintiff repeatedly lodged complaints with the School District administration of

   discriminatory treatment that was based on her Colombian national origin.

149.         On or about November 27, 2019, Guio filed a complaint with the U.S. EEOC of

   discrimination based on her national origin, which she updated from time to time.

150.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.

151.         Plaintiff has been retaliated against as a result of her national origin, Colombian.

152.         As a direct and proximate result of the Defendants’ retaliatory treatment, Plaintiff

   suffered humiliation, pain and suffering, emotional distress, direct physical injury and

   sickness, monetary loss, reputational loss, and the destruction of opportunities for

   advancement in her chosen field.

153.         Plaintiff has exhausted all administrative remedies.

154.         Plaintiff has suffered irreparable injury.


                                               28
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 29 of 53 PageID #:29




155.       Plaintiff has no adequate remedy at law.

156.       WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   Defendants engaged in retaliatory conduct against Plaintiff, and enter a judgment in favor

   of Plaintiff, making the following findings and granting the following relief:

   a. That this Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;

   b. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;

   c. That this Honorable Court award Plaintiff front and back pay;

   d. That this Honorable Court award pre-judgment interest and costs;

   e. That this Honorable Court award Plaintiff money reasonably calculated to

       compensate her for reputational injury, pain and suffering, emotional distress, and

       direct physical injury or sickness;

   f. That this Honorable Court award punitive damages to Plaintiff for the intentional,

       willful, and deliberate disregard for Plaintiff’s federally protected rights;

   g. That this Honorable Court award Plaintiff money reasonably calculated to

       compensate her for all monetary damages sustained as a result of the discrimination

       by Defendants;

   h. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

       U.S.C. §1988; and

   i. That this Honorable Court award such other and further relief as it may deem just and

       equitable.




                                              29
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 30 of 53 PageID #:30




                                   COUNT VI
                         RETALIATION BASED ON SEX
                          IN VIOLATION OF TITLE VII
                                29 U.S.C. § 2000e
                   (AGAINST SCHOOL DISTRICT DEFENDANTS)

157.         Plaintiff repeats and realleges paragraphs 1-156 above, as more fully set forth

   herein.

158.         Plaintiff repeatedly lodged complaints with the School District administration of

   discriminatory treatment that was based on her Colombian national origin.

159.         On or about November 27, 2019, Guio filed a complaint with the U.S. EEOC of

   discrimination based on her sex, female, which she updated from time to time.

160.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.

161.         Plaintiff has been retaliated against as a result of her national origin, Colombian.

162.         As a direct and proximate result of the Defendants’ retaliatory treatment, Plaintiff

   suffered humiliation, pain and suffering, emotional distress, direct physical injury and

   sickness, monetary loss, reputational loss, and the destruction of opportunities for

   advancement in her chosen field.

163.         Plaintiff has exhausted all administrative remedies.

164.         Plaintiff has suffered irreparable injury.

165.         Plaintiff has no adequate remedy at law.

166.         WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   Defendants engaged in retaliatory conduct against Plaintiff, and enter a judgment in favor

   of Plaintiff, making the following findings and granting the following relief:


                                               30
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 31 of 53 PageID #:31




   a. That this Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;

   b. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;

   c. That this Honorable Court award Plaintiff front and back pay;

   d. That this Honorable Court award pre-judgment interest and costs;

   e. That this Honorable Court award Plaintiff money reasonably calculated to

       compensate her for reputational injury, pain and suffering, emotional distress, and

       direct physical injury or sickness;

   f. That this Honorable Court award punitive damages to Plaintiff for the intentional,

       willful, and deliberate disregard for Plaintiff’s federally protected rights;

   g. That this Honorable Court award Plaintiff money reasonably calculated to

       compensate her for all monetary damages sustained as a result of the discrimination

       by Defendants;

   h. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

       U.S.C. §1988; and

   i. That this Honorable Court award such other and further relief as it may deem just and

       equitable.

                           COUNT VII
                 DISCRIMINATION BASED ON AGE
  IN VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT
                          29 U.S.C. § 621
             (AGAINST SCHOOL DISTRICT DEFENDANTS)

167.       Plaintiff repeats and realleges paragraphs 1 through 166 above, as if fully restated

   herein, and pleads in the alternative:


                                              31
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 32 of 53 PageID #:32




168.      Plaintiff is 55 years of age.

169.      Throughout her employment by the School District, Plaintiff performed her job

   satisfactorily, Defendants’ contrary allegations notwithstanding.

170.      The Plaintiff was qualified for the position and remains qualified for the positions

   of school principal and bilingual education teacher.

171.      Through the actions alleged hereinabove, Plaintiff was subject to disparate

   evaluations, of her performance, was disciplined more severely, and was treated less

   favorably than similarly situated younger staff members, including, but not limited to, the

   following:

       a. As principal of Lincoln Elementary, Plaintiff was paid less than similarly-situated

          administrators who were younger;

       b. As principal of Lincoln elementary, Plaintiff was not provided support staff

          comparable to the staff allocated to schools with younger administrators;

       c. Plaintiff was expected to work a much heavier workload than similarly-situated

          younger administrators, and when she objected, was demoted from administration

          to classroom teacher on false and pretextual grounds;

       d. Defendants falsely accused Plaintiff of misconduct, including theft and

          insubordination, where similarly-situated younger staff were not so accused;

       e. When the COVID-19 pandemic caused the School District to provide remote

          learning to students, Defendants refused to grant Plaintiff’s request to teach her

          classes remotely, but required her to be present on campus for false and pretextual

          reasons, and despite compelling medical reasons, where, on information and

          belief, similarly-situated younger staff was allowed to teach remotely;



                                           32
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 33 of 53 PageID #:33




       f. In June, 2019, Defendants brought disciplinary proceedings for insubordination

             against Plaintiff, on false and pretextual grounds;

       g. On false and pretextual grounds, Defendants subjected Plaintiff to discipline,

             demotion, and reduction in pay;

172.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.

173.         Plaintiff has been discriminated against as a result of her age.

174.         As a direct and proximate result of the Defendants’ discriminatory treatment,

   Plaintiff suffered humiliation, pain and suffering, emotional distress, monetary loss,

   reputational loss, and the destruction of opportunities for advancement in her chosen

   field.

175.         Plaintiff has exhausted all administrative remedies.

176.         Plaintiff has suffered irreparable injury.

177.         Plaintiff has no adequate remedy at law.

178.         WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   Defendant School District engaged in discriminatory conduct against Plaintiff, and enter

   a judgment in favor of Plaintiff, making the following findings and granting the following

   relief:

   a. That his Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;

   b. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;



                                               33
    Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 34 of 53 PageID #:34




       c. That this Honorable Court award Plaintiff front and back pay;

       d. That this Honorable Court award pre-judgment interest and costs;

       e. That this Honorable Court award liquidated damages to Plaintiff for the intentional,

           willful, malicious, and deliberate disregard for Plaintiff’s federally protected rights;

       f. That this Honorable Court award Plaintiff money reasonably calculated to

           compensate her for all monetary damages sustained as a result of the discrimination

           by Defendants;

       g. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

           U.S.C. §1988; and

       h. That this Honorable Court award such other and further relief as it may deem just and

           equitable.


                                          COUNT VIII
                               RETALIATION IN VIOLATION OF THE
                           AGE DISCRIMINATION IN EMPLOYMENT ACT
                                         29 U.S.C. § 621
                            (AGAINST SCHOOL DISTRICT DEFENDANTS)

1-178. Plaintiff restates and realleges paragraphs 1-178 above, as if fully set forth herein, and in

the alternative, pleads retaliation in violation of the Age Discrimination in Employment Act:

   179.        Plaintiff made internal complaints of discrimination, and on November 27, 2019,

       filed a charge of discrimination under the ADEA to the U.S. Equal Employment

       Opportunity Commission.

   180.        Defendants failed to respond to Plaintiff’s allegations of discriminatory or

       retaliatory mistreatment, or to mitigate her working conditions.

   181.        The hereinabove conduct of Defendants was in retaliation for Plaintiff’s

       complaints of unlawful discrimination.

                                                 34
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 35 of 53 PageID #:35




182.         Similarly-situated individuals, who did not engage in protected activity, were

   treated more favorably than Plaintiff.

183.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.

184.         As a direct and proximate result of the Defendants’ discriminatory treatment,

   Plaintiff suffered humiliation, monetary loss, reputational loss, and the destruction of

   opportunities for advancement.

185.         Plaintiff has exhausted all administrative remedies.

186.         Plaintiff has suffered irreparable injury.

187.         Plaintiff has no adequate remedy at law.

188.         WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   the Defendants engaged in retaliatory conduct against Plaintiff, and enter a judgment in

   favor of Plaintiff, making the following findings and granting the following relief:

   a. That this Honorable Court find that Plaintiff was improperly terminated from her

       position;

   b. That this Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;

   c. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;

   d. That this Honorable Court award Plaintiff front and back pay;




                                               35
 Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 36 of 53 PageID #:36




    e. That this Honorable Court award Plaintiff money reasonably calculated to

       compensate her for all monetary damages sustained as a result of the discrimination

       by Defendants;

    f. That this Honorable Court award liquidated damages to Plaintiff for the intentional,

       willful, and deliberate disregard for Plaintiff’s federally protected rights;

    g. That this Honorable Court award pre-judgment interests and costs;

    h. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

       U.S.C. §1988; and

    i. That this Honorable Court award such other and further relief as it may deem just and

       equitable.



                             COUNT IX
                   DISABILITY DISCRIMINATION
  IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
                       42 U.S.C. § 12101, et seq.
            (AGAINST SCHOOL DISTRICT DEFENDANTS)

188.       Plaintiff restates and realleges paragraphs 1-187 above, as if fully set forth herein.

189.       At all times material hereto, Plaintiff was and is an individual with one or more

    disabilities within the meaning of 42 U.S.C. §12102, including but not limited to

    rheumatoid arthritis and lupus, and was and is immunocompromised.

190.       The Plaintiff was qualified for the positions of school principal and bilingual

    education teacher, remains qualified for such positions, and can perform all essential

    functions of the job, with or without reasonable accommodations.

191.       Plaintiff’s supervisors knew that she had rheumatoid arthritis, and was

    immunocompromised.



                                             36
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 37 of 53 PageID #:37




192.      Through the actions alleged hereinabove, Plaintiff was evaluated disparately,

   disciplined more severely, and treated less favorably than non-disabled similarly-situated

   employees, including, but not limited to, the following:

       a. Defendants paid her less than similarly-situated principals.

       b. Plaintiff was falsely accused of mismanaging School District funds by her

          supervisor, Defendant Wartman.

       c. Plaintiff was designated for a disproportionate workload, i.e., to perform all

          performance evaluations for all teachers of bilingual education throughout the

          District, while performing all regularly assigned duties as school principal in her

          assigned school, including all performance evaluations of all professional

          personnel.

       d. Despite her disproportionate workload, Plaintiff’s request for an assistant

          principal was denied, unlike the staffing at comparable schools.

       e. Plaintiff was falsely accused of insubordination, failure to perform her duties, and

          unprofessional misconduct, inter alia, by her supervisors, Defendants Langton and

          Wartman.

       f. Based on such false and pretextual allegations, Plaintiff was demoted from her

          position of principal to that of teacher.

       g. When Plaintiff made complaints of discrimination and retaliation, Defendants

          failed and refused to remediate their wrongful actions.

193.      Through the actions alleged hereinabove, the School District failed to engage in

   good faith in the interactive process, and failed to provide Plaintiff the reasonable

   accommodation of teleworking.



                                            37
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 38 of 53 PageID #:38




194.         Through its wrongful inquiries regarding Plaintiff’s medical condition, the School

   District violated the ADA, which prohibits such inquiries of an employee:

       (A) Prohibited examinations and inquiries.
           A covered entity shall not require a medical examination and shall not make
           inquiries of an employee as to whether such employee is an individual with a
           disability or as to the nature or severity of the disability, unless such
           examination or inquiry is shown to be job-related and consistent with
           business necessity.

   42 U.S.C. §12112(d)(4)(A) (emphasis added). Such activities constitute discrimination:

   “The prohibition against discrimination as referred to in subsection (a) shall include

   medical examinations and inquiries.” 42 U.S.C. §12112(d)(1)(emphasis added).

195.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.

196.         Plaintiff has been discriminated against as a result of her disabilities.

197.         As a direct and proximate result of the Defendant’s discriminatory treatment,

   Plaintiff suffered humiliation, pain and suffering, emotional distress, direct physical

   injury and sickness, monetary loss, reputational loss, and the destruction of opportunities

   for advancement.

198.         Plaintiff has exhausted all administrative remedies.

199.         Plaintiff has suffered irreparable injury.

200.         Plaintiff has no adequate remedy at law.

201.         WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   Defendants engaged in discriminatory conduct against Plaintiff, and enter a judgment in

   favor of Plaintiff, making the following findings and granting the following relief:




                                               38
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 39 of 53 PageID #:39




   a. That this Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;

   b. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;

   c. That this Honorable Court award Plaintiff front and back pay;

   d. That this Honorable Court award Plaintiff punitive damages;

   e. That this Honorable court award Plaintiff money reasonably calculated to compensate

       her for her reputational injury, pain and suffering, emotional distress, and direct

       physical injury or sickness;

   f. That this Honorable Court award pre-judgment interests and costs;

   g. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

       U.S.C. §1988; and

   h. That this Honorable Court award such other and further relief as it may deem just and

       equitable.


                                          COUNT X
                          RETALIATION IN VIOLATION OF THE ADA
                                   42 U.S.C. § 12101, et seq.
                         (AGAINST SCHOOL DISTRICT DEFENDANTS)

202.         Plaintiff repeats and realleges paragraphs 1-201 above, as if more fully set forth

   herein.

203.         Plaintiff repeatedly lodged complaints with the School District administration of

   discriminatory treatment that was based on her disability.

204.         On or about November 27, 2019, Guio filed a complaint with the U.S. EEOC of

   discrimination based on disability, which she updated from time to time.



                                              39
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 40 of 53 PageID #:40




205.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.

206.         Plaintiff has been retaliated against as a result of her protected activity on account

   of her disability.

207.         As a direct and proximate result of the Defendants’ retaliatory treatment, Plaintiff

   suffered humiliation, pain and suffering, emotional distress, direct physical injury and

   sickness, monetary loss, reputational loss, and the destruction of opportunities for

   advancement in her chosen field.

208.         Plaintiff has exhausted all administrative remedies.

209.         Plaintiff has suffered irreparable injury.

210.         Plaintiff has no adequate remedy at law.

211.         WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   Defendants engaged in retaliatory conduct against Plaintiff, and enter a judgment in favor

   of Plaintiff, making the following findings and granting the following relief:

   a. That this Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;

   b. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;

   c. That this Honorable Court award Plaintiff front and back pay;

   d. That this Honorable Court award pre-judgment interest and costs;




                                               40
    Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 41 of 53 PageID #:41




       e. That this Honorable Court award Plaintiff money reasonably calculated to

           compensate her for reputational injury, pain and suffering, emotional distress, and

           direct physical injury or sickness;

       f. That this Honorable Court award punitive damages to Plaintiff for the intentional,

           willful, and deliberate disregard for Plaintiff’s federally protected rights;

       g. That this Honorable Court award Plaintiff money reasonably calculated to

           compensate her for all monetary damages sustained as a result of the discrimination

           by Defendants;

       h. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

           U.S.C. §1988; and

       i. That this Honorable Court award such other and further relief as it may deem just and

           equitable.


                                COUNT XI
                      DISABILITY DISCRIMINATION
    IN VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973,
                           42 U.S.C. §794, et seq.
               (AGAINST SCHOOL DISTRICT DEFENDANTS)

1-211. Plaintiff restates and realleges paragraphs 1-211 above, as if fully set forth herein.

   212.        Defendants operate programs that receive federal financial assistance.

   213.        At all times material hereto, Plaintiff was and is an individual with a disability

       within the meaning of 42 U.S.C. § 794.

   214.        Plaintiff is a qualified individual with a disability, who was denied access to a

       program or activity, because of her disability. See 29 U.S.C. § 794(a)




                                                 41
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 42 of 53 PageID #:42




215.         The Plaintiff was qualified for the positions, and remains qualified for the

   position, of principal and teacher and can perform all essential functions of the job, with

   or without reasonable accommodations.

216.         Plaintiff’s supervisors knew that she had rheumatoid arthritis and was

   immunocompromised.

217.         Through the actions alleged hereinabove, Plaintiff was evaluated disparately,

   disciplined more severely, and treated less favorably than non-disabled similarly-situated

   employees.

218.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.

219.         Plaintiff has been discriminated against as a result of her disabilities.

220.         As a direct and proximate result of the Defendants’ discriminatory treatment,

   Plaintiff suffered humiliation, pain and suffering, emotional distress, direct physical

   injury and sickness, monetary loss, reputational loss, and the destruction of opportunities

   for advancement.

221.         Plaintiff has suffered irreparable injury.

222.         Plaintiff has no adequate remedy at law.

223.         WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   Defendants engaged in discriminatory conduct against Plaintiff, and enter a judgment in

   favor of Plaintiff, making the following findings and granting the following relief:

   a. That this Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;



                                               42
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 43 of 53 PageID #:43




   b. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;

   c. That this Honorable Court award Plaintiff front and back pay;

   d. That this Honorable Court award Plaintiff punitive damages;

   e. That this Honorable court award Plaintiff money reasonably calculated to compensate

       her for her reputational injury, pain and suffering, emotional distress, and direct

       physical injury or sickness;

   f. That this Honorable Court award pre-judgment interests and costs;

   g. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

       U.S.C. §1988; and

   h. That this Honorable Court award such other and further relief as it may deem just and

       equitable.

                                       COUNT XII
                          RETALIATION IN VIOLATION OF THE
                    SECTION 504 OF THE REHABILITATION ACT OF 1973,
                                   42 U.S.C. §794, et seq.
                       (AGAINST SCHOOL DISTRICT DEFENDANTS

224.         Plaintiff repeats and realleges paragraphs 1-223 above, as if more fully set forth

   herein.

225.         Plaintiff repeatedly complained to the School District administration of

   discriminatory treatment that was based on her disability.

226.         On or about November 27, 2019, Guio filed a complaint with the U.S. EEOC of

   discrimination based on disability, which she updated from time to time.




                                              43
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 44 of 53 PageID #:44




227.         Through the actions set forth more fully above, Defendants acted intentionally,

   willfully, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.

228.         Plaintiff has been retaliated against as a result of her protected activity on account

   of her disability.

229.         As a direct and proximate result of the Defendants’ retaliatory treatment, Plaintiff

   suffered humiliation, pain and suffering, emotional distress, direct physical injury and

   sickness, monetary loss, reputational loss, and the destruction of opportunities for

   advancement in her chosen field.

230.         Plaintiff has exhausted all administrative remedies.

231.         Plaintiff has suffered irreparable injury.

232.         Plaintiff has no adequate remedy at law.

233.         WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   Defendants engaged in retaliatory conduct against Plaintiff, and enter a judgment in favor

   of Plaintiff, making the following findings and granting the following relief:

   a. That this Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;

   b. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;

   c. That this Honorable Court award Plaintiff front and back pay;

   d. That this Honorable Court award pre-judgment interest and costs;




                                               44
    Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 45 of 53 PageID #:45




       e. That this Honorable Court award Plaintiff money reasonably calculated to

           compensate her for reputational injury, pain and suffering, emotional distress, and

           direct physical injury or sickness;

       f. That this Honorable Court award punitive damages to Plaintiff for the intentional,

           willful, and deliberate disregard for Plaintiff’s federally protected rights;

       g. That this Honorable Court award Plaintiff money reasonably calculated to

           compensate her for all monetary damages sustained as a result of the discrimination

           by Defendants;

       h. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

           U.S.C. §1988; and

       i. That this Honorable Court award such other and further relief as it may deem just and

           equitable.


                                       COUNT XIII
                             RETALIATION IN VIOLATION OF
                         FAMILY AND MEDICAL LEAVE ACT (FMLA)
                                   29 U.S.C. § 2615(a)(2)
                        (AGAINST SCHOOL DISTRICT DEFENDANTS)

1-233. Plaintiff repeats and realleges paragraphs 1-233 above, as though fully set forth herein.

   234.        In October, 2020, Plaintiff was hospitalized for a surgical procedure, and has not

       yet been released to return to work. Plaintiff applied for and was placed on FMLA leave.

   235.        Defendants have threatened to terminate Plaintiff for failure to return to work,

       although her FMLA and sick leave have not expired, and Plaintiff has not yet been

       evaluated for return to work, but anticipates she can perform her job successfully.




                                                 45
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 46 of 53 PageID #:46




236.         A causal connection exists between Plaintiff’s protected activity of taking FMLA

   leave, and Defendant’s adverse actions of suspending and then threatening to terminate

   Plaintiff’s employment.

237.         Through the actions set forth more fully above, Defendants acted intentionally, in

   bad faith, and/or with reckless and callous indifference to Plaintiff’s federally protected

   rights.

238.         As a direct and proximate result of Defendants’ retaliatory treatment, Plaintiff

   experienced pain, suffering, humiliation, loss of income, other monetary loss,

   reputational loss, and the destruction of her career.

239.         Plaintiff has suffered irreparable injury.

240.         Plaintiff has no adequate remedy at law.

241.         WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that

   the Defendants engaged in retaliatory conduct against Plaintiff, and enter a judgment in

   favor of Plaintiff, making the following findings and granting the following relief:

   a. That this Honorable Court find that Plaintiff was improperly terminated from her

       position;

   b. That this Honorable Court order any and all negative information expunged from

       Plaintiff’s personnel file;

   c. That this Honorable Court issue an injunction against Defendants to compel them to

       reinstate Plaintiff to her position;

   d. That this Honorable Court award Plaintiff front and back pay;




                                               46
    Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 47 of 53 PageID #:47




          e. That this Honorable Court award Plaintiff money reasonably calculated to

             compensate her for all monetary damages sustained as a result of the discrimination

             by Defendants;

          f. That this Honorable Court award liquidated damages to Plaintiff for the intentional,

             willful, and deliberate disregard for Plaintiff’s federally protected rights;

          g. That this Honorable Court award pre-judgment interests and costs;

          h. That this Honorable Court award reasonable attorney’s fees and costs pursuant to 42

             U.S.C. §1988; and

          i. That this Honorable Court award such other and further relief as it may deem just and

             equitable.

                                       COUNT XIV
                                VIOLATION OF 42 U.S.C. § 1983
                            DEPRIVATION OF EQUAL PROTECTION
                          (AGAINST SCHOOL DISTRICT DEFENDANTS)


1-241. Plaintiff repeats and realleges paragraphs 1 through 241 above, as though fully set forth

herein.

   242.          At all times relevant herein, the School District Defendants were acting under

          color of state law.

   243.          The Defendant Board of Education deprived Plaintiff of her right to Equal

          Protection of the laws by, inter alia, failing to investigate Plaintiff’s complaints of

          discrimination, harassment and retaliation based on Hispanic race, female sex and

          Colombian national origin; and disciplining, demoting, and threatening to terminate

          Plaintiff from future employment, knowing of the unlawful, discriminatory and

          retaliatory motives of its administrators.



                                                    47
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 48 of 53 PageID #:48




244.      On information and belief, Defendants have followed these unconstitutional

   customs and policies not only with regards to Plaintiff, but also with regard to tortious

   misconduct committed against other employees of the School District in the protected

   categories.

245.      Defendants’ policies and/or practices constitute disparate treatment of female

   employees and of employees of Hispanic race and/or non-U.S. national origin.

246.      As a direct and proximate result of the Defendants’ actions, Plaintiff has suffered

   physical injury and sickness, lost wages and/or benefits, future income, pain and

   suffering, emotional distress, damage to her reputation, compensatory damages, and has

   incurred attorney’s fees and costs.

247.      Plaintiff has suffered irreparable injury

248.      Plaintiff has no adequate remedy at law.

249.      WHEREFORE, Plaintiff Guio prays that this Honorable Court find that the

   conduct of the School District Defendants violated Plaintiff’s rights under the 14th

   Amendment to the United States Constitution, and enter a judgment granting the

   following relief:

   a. Award Plaintiff money reasonably calculated to compensate her for all the monetary

       damages sustained as a result of the conduct of Defendants;

   b. Award Plaintiff money reasonably calculated to compensate her for her reputational

       injury, pain and suffering, emotional distress, and any direct physical injury or

       sickness;

   c. Award liquidated and punitive damages for Defendant’s willful and/or malicious acts;

   d. Award reasonable attorneys’ fees and costs; and



                                            48
    Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 49 of 53 PageID #:49




       e. Award such other relief as it may deem just and equitable.

                                         COUNT XV
                   TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC
                                        ADVANTAGE
                      (AGAINST DEFENDANTS LANGTON AND WARTMAN
                             IN THEIR INDIVIDUAL CAPACITIES)

1-249. Plaintiff restates and realleges paragraphs 1-249 above, as though fully set forth herein.

   250.        As an employee meeting her required expectations, Guio had an enforceable

       expectation of continued employment.

   251.        Defendants Langton and Wartman had developed an animus against Guio, and

       sought Guio’s removal from her positions as administrator and teacher in the School

       District.

   252.        Through Defendant Langton and Wartman’s machinations, Guio is improperly

       terminated, on the basis of false, discriminatory and pretextual reasons.

   253.        Defendants Langton and Wartman have willfully, intentionally, and unjustifiably

       impeded Guio’s performance as principal and bilingual education teacher at the School

       District, by persistently discriminating against Guio, and preferring false, discriminatory

       and pretextual charges against her.

   254.        As a result of the inducement of Defendants Langton and Wartman, Guio is

       threatened with termination from her position at the School District.

   255.        As a result of Defendants Langton and Wartman’s willful interference with

       Guio’s continuing employment, her career prospects, and her prospective economic

       advantage, Guio has suffered economic loss, loss of a wide range of professional

       opportunities, and injury to her professional reputation and employment prospects.




                                                49
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 50 of 53 PageID #:50




256.      With actual malice, Defendants Langton and Wartman intentionally and

   unjustifiably orchestrated Plaintiff’s removal from Lincoln Elementary, and seek to

   remove her from employment at the School District altogether, acting in her own self-

   interest, outside the scope of their agency relationship with the School District and

   contrary to the interests of the School District.

257.      Defendants Langton and Wartman acted with malice to overcome any existing

   privilege to act on behalf of School District Defendants, and to interfere with the contract

   between Plaintiff and School District Defendants, and to interfere with Plaintiff’s

   contractual rights.

258.      Defendants Langton and Wartman engaged in conduct completely unrelated to the

   interests of School District Defendants, which gave rise to their right to act on behalf of

   School District Defendants.

259.      All of Defendants Langton’s and Wartman’s actions took place in the County of

   DuPage, State of Illinois.

260.      As a direct and proximate result of Defendants Langton’s and Wartman’s

   wrongful conduct, Plaintiff has suffered ill health, sustained physical injury, pain,

   suffering, humiliation, loss of income, monetary loss, reputational loss, and the

   destruction of opportunities for advancement in the nursing profession.

261.      Plaintiff has suffered irreparable injury.

262.      Plaintiff has no adequate remedy at law.

263.      WHEREFORE, the Plaintiff respectfully requests that this Honorable Court find

   that Defendants Langton and Wartman engaged in tortious interference, and enter a

   judgment making the following findings and granting the following relief:



                                             50
    Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 51 of 53 PageID #:51




       a. That this Honorable Court order any and all negative evaluations, discipline, and

           related documents expunged from Plaintiff’s employee file;

       b. That this Honorable Court issue an injunction against Defendants to compel them to

           reinstate Plaintiff to her position;

       c. That this Honorable Court award pre-judgment interest and costs;

       d. That this Honorable Court award punitive damages to Plaintiff for the intentional,

           willful, and deliberate disregard for Plaintiff’s rights;

       e. That this Honorable Court award Plaintiff money reasonably calculated to

           compensate her for all monetary damages sustained as a result of the actions of

           Defendants Langton and Wartman;

       f. That this Honorable Court award such other and further relief as it may deem just and

           equitable.

                                    COUNT XVI
                     TORTIOUS INTERFERENCE WITH CONTRACT
                   (AGAINST DEFENDANTS LANGTON AND WARTMAN
                         IN THEIR INDIVIDUAL CAPACITIES)

1-271. Plaintiff restates and realleges paragraphs 1-271 above, as though fully set forth herein.

   264.          As an employee meeting her required expectations, Plaintiff had an enforceable

       expectation of continued employment, pursuant to the contracts attached as Exhibit B

       hereto.

   265.          Plaintiff is subject to constructive discharge from her position, due to false,

       discriminatory, retaliatory and pretextual reasons, and barred from further employment at

       the School District.

   266.          Guio has suffered economic loss, lack of advancement, and impairment of her

       professional reputation and opportunities in her field.


                                                   51
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 52 of 53 PageID #:52




267.         With actual malice, Defendants Langton and Wartman are intentionally and

   unjustifiably inducing Plaintiff’s removal from the School District, barring her from

   further employment at the School District, acting in their own self-interests, outside the

   scope of their agency relationship with the School District, and contrary to the interests of

   the School District.

268.         Defendants Langton and Wartman have acted with malice to overcome any

   existing privilege to act on behalf of the School District, to interfere with the contract

   between the School District and Plaintiff, and to interfere with Plaintiff’s contractual

   rights.

269.         Defendants Langton and Wartman have acted in conduct completely unrelated to

   the interests of the School District, which would give rise to their right to act on behalf of

   the School District.

270.         All of the Defendants Langton and Wartman’s actions have taken place in the

   County of DuPage, State of Illinois.

271.         As a direct and proximate result of Defendants Langton’s and Wartman’s

   wrongful conduct, Plaintiff has suffered ill health, sustained physical injury, pain,

   suffering, humiliation, loss of income, monetary loss, reputational loss, and the

   destruction of opportunities for advancement in the nursing profession.

272.         Plaintiff has suffered irreparable injury.

273.         Plaintiff has no adequate remedy at law.

274.         WHEREFORE, the Plaintiff respectfully requests that this Honorable Court find

   that Defendants Langton and Wartman have engaged in tortious interference, and enter a

   judgment making the following findings and granting the following relief:



                                               52
Case: 1:21-cv-00749 Document #: 1 Filed: 02/09/21 Page 53 of 53 PageID #:53




  a. That this Honorable Court order any and all negative evaluations, discipline, and

     related documents expunged from Plaintiff’s employee file;

  b. That this Honorable Court award Plaintiff’s reinstatement to the School District;

  c. That this Honorable Court award pre-judgment interest and costs;

  d. That this Honorable Court award punitive damages to Plaintiff for the intentional,

     willful, and deliberate disregard for Plaintiff’s rights;

  e. That this Honorable Court award Plaintiff money reasonably calculated to

     compensate her for all monetary damages sustained as a result of the actions of

     Defendants Langton and Wartman;

  f. That this Honorable Court award such other and further relief as it may deem just and

     equitable.

  DATED: February 9, 2021



                                 Respectfully submitted,

                                 _/s/ Elaine K. B. Siegel_____________________
                                 Elaine K.B. Siegel
                                 One of Plaintiff’s Attorneys

  ELAINE K.B. SIEGEL
  Attorney Number 6183905
  ELAINE K.B. SIEGEL & ASSOC., P.C.
  P.O. BOX 6486
  Evanston, Illinois 60604
  ekbsiegel@aol.com
  (312) 339-8088




                                           53
